DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Per MPEP § 804.03, similar to claims in commonly owned applications of different inventive entities being rejected on the grounds of double patenting, “[c]laims may also be rejected on the grounds of nonstatutory double patenting in certain non-commonly owned applications that claim inventions resulting from activities undertaken within the scope of a joint research agreement as defined in 35 U.S.C. 102(c) or pre-AIA  35 U.S.C. 103(c)(2). This prevents the parties to the joint research agreement from obtaining two or more patents with different expiration dates covering nearly identical subject matter.”  In the instant case, it is noted that a substantial portion of the instant application appears to be essentially a duplication of U.S. Application No. 15/987418, now USPN 10,899,521, to Johnson & Johnson Vision Care, Inc., with the patented claims thereof fully encompassing the instantly claimed heat-sealable multilayer packaging film essentially word for word such that the instantly claimed subject matter is nearly identical subject matter to that of USPN 10,899,521.  It is also noted that the Johnson & Johnson Vision application has the same effective filing date as the instant application and thus is not available as prior art under 35 U.S.C. 102 (and vice-versa), however, it is of public record that “Amcor collaborated with Johnson & Johnson Vision over the course of several years to develop lidding technology for use with contact lenses”, see attached Amcor press release dated August 11, 2021, and although “J&J Vision holds exclusivity for ophthalmic applications” per the press release, the non-commonly owned applications claim inventions of 
For a double patenting rejection based on a non-commonly owned patent (treated as if commonly owned pursuant to the CREATE Act), the double patenting rejection may be obviated by filing a terminal disclaimer in accordance with 37 CFR 1.321(d). See MPEP §§ 804, 804.02 and 1490, subsection VI.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,899,521.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed heat-sealable multilayer packaging film is recited in and fully encompassed by the patented claims with the heat-sealable multilayer packaging film of instantly claim 14 recited essentially word for word in patented claim 1 as the lidstock, and the limitations of dependent claims 15-29 recited almost word for word in patented claims 2-12, wherein it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to combine dependent claim limitations to arrive at instant claims 18, 21, 23, and 26.  More specifically, the limitations of instant claim 15 are recited in patented claim 2 (note: “EN ISO 27” in patented claim 2 is an obvious typographical error and should read “EN ISO 527” as evidenced from Col. 3, lines 6-13; Col. 4, lines 60-61; and original claim 2 of the published application, US2019/0359405A1); the limitations of instant claim 16 are recited in patented claim 3; the limitations of instant claims 17 and 18 are recited in patented claim 4; the limitations .
It is further noted that the use of the instantly claimed heat-sealable multilayer packaging film and sterilizable package produced therefrom to package any product commonly subjected to sterilization such as pharmaceutical or medical products like ophthalmic devices or contact lenses as in the patented claims would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tatarka (US2011/0256373).  Tatarka discloses melt-blend compositions of amorphous cycloolefin polymer(s) that can be extruded into thin and heavy gauge sheeting and films used alone or coextruded with other polymers, especially polyolefins for flexible packaging applications, such as bags, pouches, forming films, and form-fill-and-seal films and the like (Abstract, Paragraph 0020), with specific reference to a multilayer all-olefin packaging film comprising at least one layer formed from the cycloolefin blend composition combined with layers of other polyolefins, .  
Tatarka specifically discloses an embodiment wherein the melt-blend resin composition comprises: “(a) from 20 parts to 60 parts per hundred weight resin in the blend of a first amorphous cycloolefin polymer composition exhibiting a first glass transition temperature (Tg); (b) from 20 parts to 60 parts per hundred weight resin in the blend of a second amorphous 
However, Tatarka generally discloses the use of KRATON™ styrene block copolymer elastomers in connection with cycloolefin polymers (Paragraphs 0006-0016), and specifically discloses examples utilizing KRATON™ RP6935 (AH1535) as the styrene block copolymer elastomer in the cycloolefin blends of the invention (Examples, Paragraph 0131, Table 7D), wherein KRATON™ RP6935 (or commercially available as KRATON™ AH1535 in North America) is a SEBS triblock copolymer or hydrogenated SB triblock copolymer with a styrene content of 58% and Shore A hardness of 85 (as evidenced by Leaversuch, New-Generation SEBS Has Processing Advantages; or a styrene content in a range of 54.6-60.4% and Shore hardness of 83 per Liu, US2011/0308836, Table 1; or a styrene content in a range of 56.3-60.3% measured before hydrogenation and a Shore A hardness of 83 measured in accordance with ASTM D 2240 per the attached product data document for KRATON™ A1535H); which falls within the claimed Shore A hardness range and although the styrene content of the KRATON™ elastomer utilized by Tatarka in the examples is slightly outside of the claimed range of up to 50% by weight, given the proximity of the lower endpoint of the styrene content range of the exemplified KRATON™ elastomer, e.g. 54.6% or 56.3% measured before hydrogenation, and the claimed 50% by weight endpoint, and that Tatarka does not specifically limit the styrene content to any particular range such that the use of similar styrene elastomers or similar KRATON™ styrene block copolymers, e.g. RP6936 with a styrene content of 39% and Shore A hardness of 65 (as evidenced by Leaversuch) falling within the claimed styrene content range and Shore A hardness (as also evidenced by Liu, Table I), in the invention taught by Tatarka would have been obvious to one having ordinary skill in the art given that it is prima facie obviousness to simply substitute prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claims 15 and 18, Tatarka discloses commercially available cyclic olefin polymers for the high and low Tg COC polymers reading upon the claimed first and second amorphous cyclic olefin polymers and corresponding elongation at break ranges as claimed, e.g. TOPAS® 6013 and TOPAS® 9903D, respectively (as evidenced by the attached Technical Data Sheets), thereby rendering instant claims 15 and 18 obvious over the teachings of Tatarka (Examples).
With regards to instant claim 16, Tatarka discloses hydrogenated cycloolefin polymers given the monomer structures disclosed by Tatarka and that the claimed invention does not require any particular cycloolefins, thereby rendering instant claim 16 obvious over the teachings of Tatarka (Paragraphs 0074-0079).
With regards to instant claims 20-21, as noted above, Tatarka discloses that the other layer of the multilayer film may be a polyethylene thereby rendering instant claims 20 and 21 obvious over the teachings of Tatarka.
With regards to instant claims 22-23, Tatarka discloses that the term “film” refers to structures having a generally uniform thickness of 10 mils or less, typically 2 to 8 mils (Paragraph 0050), and given the thicknesses of the example multilayer films (Paragraphs 0150- 0154), Tatarka provides a clear teaching and/or suggestion of a layer thickness within the claimed range and hence the invention as recited in instant claims 22-23 would have been obvious over the teachings of Tatarka.
With regards to instant claims 24-26, it is again noted that Tatarka discloses that the melt-blend composition may be modified or tailored to provide the desired properties for a particular end use, and given that Tatarka discloses example compositions having a stress at break within the claimed range of 65 N/mm2 or less (about 9,427 psi or less) and/or a modulus of elasticity of 2100 N/mm2 or less (about 304,579 psi or less), according to ASTM D882 (Examples, Tables), the claimed invention as broadly recited in instant claims 24-26 would have been obvious over the teachings of Tatarka. 
Claims 14-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tatarka (US2012/0021151, hereinafter referred to as Tatarka ‘151) which incorporates by reference the above teachings of Tatarka from which Tatarka ‘151 is a continuation-in-part (Paragraph 0001) and thus for the same reasons as discussed above, Tatarka ‘151 renders the claimed invention as recited in instant claims 14-26 obvious to one having ordinary skill in the art before the effective filing date of the instant invention (Tatarka ‘151: Entire document, particularly Abstract, Paragraphs 0001-0002, and especially Paragraphs 0162-0164, 0166-0167, 0169, 0173-0175 and 0224 directed to polymer blend embodiments as discussed above with regards to Tatarka).  In addition, Tatarka ‘151 discloses that the melt-blend cycloolefin compositions may be utilized to produce various articles including a contact lens mold or component thereof, a container, an elastomeric closure (Abstract), in flexible films (Paragraph 0002) or as a layer in multilayer all-olefin film structures with layers of other polyolefins such as polyethylenes (Paragraph 0057), and also may be utilized for “medical device packaging that requires bonding or use of the material with paper, non-wovens, cloth, film, sheet or rigid trays offering fiber-free, easy-peel, tamper evident/anti-counterfeit seals made from partially crystalline cycloolefin elastomers and blends containing them as well as coated papers with peelable seal coatings” (Paragraph 0109) or prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
With regards to instant claim 28, although Tatarka ‘151 does not specifically recite a peel strength as instantly claimed with regards to the sealants and/or easy-peel seals comprising the cycloolefin compositions, one having ordinary skill in the art would have been motivated to utilize routine experimentation to determine the optimum composition to provide the desired seal or peel strength based upon the intended end use of the packaging material as is conventional in the art, wherein peel strengths within the claimed range with respect to easy-peel seals are typical or obvious in the art and given the absence of any clear showing of criticality or unexpected results with regards to the claimed peel strength range, the claimed invention would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention over the teachings of Tatarka ‘151.
With regards to instant claim 29, Tatarka ‘151 discloses that the articles of the invention can be subjected to sterilization, for example, as in practiced with medical devices and containers .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Muggli (EP1518797A1) discloses a medical device packaging, such as a contact lens container, comprising a base that may be formed from a multilayer structure including a cycloolefin polymer and a peelable lidstock comprising a multilayer film including a heat-sealing layer that may be formed from a cycloolefin polymer, with example peel strengths between 400 and 900 grams per linear inch.  Moriya (USPN 4,918,133) discloses a cycloolefin copolymer composition comprising: (A) a cycloolefin random copolymer having a softening temperature (TMA) of not lower than 70ºC, a glass transition temperature in the range of preferably 70-210ºC, and a crystallinity index of preferably 0-5%; and (B) one or more non-rigid copolymers selected from the group consisting of: (i) a cycloolefin random copolymer containing an ethylene component, at least one other α-olefin component and a cycloolefin component and having a softening temperature (TMA) of below 70ºC (thus Tg below 70ºC); (ii) a non-crystalline to low crystalline α-olefin elastomeric copolymer formed from at least two α-olefins; (iii) an α-olefin-diene elastomeric copolymer formed from at least two α-olefins and at least one non-conjugated diene which may be a cyclic non-conjugated diene; and (iv) an aromatic vinyl hydrocarbon-conjugated diene copolymer or a hydrogenated product thereof, such as a) styrene-butadiene .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        December 31, 2021